JOURNAL ENTRY AND OPINION
Eddie Smith commenced this mandamus action against the respondent, Judge Peggy Foley Jones, to compel her to issue findings of fact and conclusions of law in response to his pro se petition for post-conviction relief in State v. Smith, Cuyahoga County Court of Common Pleas Case No. CR-319358, filed on July 10, 2000.
On December 12, 2001, the judge filed an answer and a motion for summary judgment. Attached to her motion for summary judgment is a copy of her findings of fact and conclusions of law on Smith's petition which renders his petition for a writ of mandamus moot.1
Furthermore, we find that Smith has failed to comply with R.C.2969.25 which mandates that he attach an affidavit to his complaint that describes each civil action or appeal of a civil action filed in the previous five years. The failure to provide such affidavit constitutes sufficient grounds for dismissal of his petition.2
We grant the motion for summary judgment. Smith to bear costs. It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58 (3).
Writ denied.
TIMOTHY E. McMONAGLE. P.J., ANN DYKE. J., CONCUR.
1 State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163; State ex rel. Jerningham v. Cuyahoga County Court ofCommon Pleas (1996), 74 Ohio St.3d 278, 658 N.E.2d 723.
2 State ex rel. Zanders v. Ohio Parole Board (1998), 82 Ohio St.3d 421,696 N.E.2d 594; State ex rel. Alford v. Winters (1997), 80 Ohio St.3d 285,685 N.E.2d 1242.